MEMORANDUM**
Virgil Stephens, a former Nevada state prisoner, appealed from the district court’s judgment dismissing his 28 U.S.C. § 2254 petition. On July 16, 2007, this court received notice that Stephens has died. Accordingly, this petition is now moot. See Garceau v. Woodford, 399 F.3d 1101 (9th Cir.2005). This case is therefore remanded to the district court with instructions to dismiss the petition.
REMANDED with instructions.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.